DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kauffmann et al. (US 10,196,872).
As concerns claim 1, Kauffmann shows a wellbore system, comprising: a slip hanger (129) arranged within a wellbore component (100), the slip hanger having a mechanical receptacle (130p) formed in a face (130g) of the slip hanger (Fig. 2A, 2B & 3); and an adapter (137) configured to couple to the slip hanger, the adapter having one or more engagement members (134, 137t) arranged to engage the mechanical receptacle, wherein the one or more engagement members extend into the mechanical receptacle to secure the slip hanger to the adapter to aid in retrieval of the slip hanger (Fig. 2A, 2B & 3).
As concerns claim 2, Kauffmann shows a running tool (120) configured to couple to the adapter, the running tool driving rotation of the adapter (Fig. 2A, 2B & 3).
As concerns claim 3, Kauffmann shows wherein, upon rotation of the adapter, the slip hanger is secured to the adapter (Fig. 2A, 2B & 3).
As concerns claim 4, Kauffmann shows wherein a connection between the one or more engagement members and the mechanical receptacle is at least one of a snap fit, an interference fit, a rotational fit, or a lifting fit (Fig. 2B).
As concerns claim 5, Kauffmann shows wherein the one or more engagement members (134, 137t) are in a j-configuration (Fig. 2B).
As concerns claim 7, Kauffmann shows a slot (slots between tabs 139) formed in the adapter, the slot receiving one or more coupling devices (124) of an associated running tool (120) to secure the running tool to the adapter, wherein at least a portion of the adapter circumferentially surrounds at least a portion of the running tool (Fig. 3).
As concerns claim 9, Kauffmann shows wherein the face (130g) is an uphole face (upper end) of the slip hanger and the mechanical receptacle is formed in a slip bowl (130).
As concerns claim 10, Kauffmann shows wherein the one or more engagement members extend axially lower than a body of the adapter (Fig. 2B).
As concerns claim 11, Kauffmann shows wherein the slip hanger is held together and guided through a body of uphole equipment (BOP) by the adapter (Fig. 2A, 2B & 3).
As concerns claim 12, Kauffmann shows a wellbore system, comprising: a running tool (120); an adapter (137) adapted to connect to the running tool, the adapter having a bore to receive at least a portion of the running tool and a slot (slots between tabs 139) to receive one or more coupling devices (124) associated with the running tool (Fig. 3); and a slip hanger (129) arranged within a wellbore (100), the slip hanger supporting at least a portion of a tubular (110), the slip hanger having slips (131) and a slip bowl (130), wherein the slip bowl includes one or more grooves (130p) configured to couple to one or more engagement members (134, 137t) of the adapter (Fig. 2A, 2B & 3); wherein the running tool is configured to couple to the adapter, move the adapter toward the slip hanger, facilitate coupling of the adapter to the slip hanger, and to disengage from the adapter (Fig. 2A, 2B, 3 & 6).
As concerns claim 13, Kauffmann shows wherein the coupling between the one or more engagement members and the one or more grooves is at least one of a j-slot fit, a snap fit, an interference fit, a rotational fit, or a lifting fit (Fig. 2B).
As concerns claim 14, Kauffmann shows wherein the one or more grooves are formed in an uphole surface (upper end surface 130g) of the slip bowl.
As concerns claim 15, Kauffmann shows wherein the adapter engages the tubular when the adapter is coupled to the slip hanger (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffmann et al. as applied to claims 1 and 12 above, and further in view of Chirko et al. (US 10,480,273).
As concerns claim 8, Kauffmann discloses the claimed invention except for wherein the slot is a j-slot.  Chirko teaches a slot (100) formed in an adapter (38), the slot receiving one or more coupling devices (98) of an associated running tool (94) to secure the running tool to the adapter, wherein at least a portion of the adapter circumferentially surrounds at least a portion of the running tool (Fig. 1), wherein the slot is a j-slot (col 8, In 55-59).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kauffmann, as taught by Chirko, to include a j-slot in the adapter for the expected benefit of providing an effective coupling means known in the art for securing a running tool to an adapter.  Thus, one of ordinary skill in the art would have recognized that using a j-slot in the adapter would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the wellbore system design.
As concerns claim 17, the combination teaches a shelf (Chirko: shoulder) formed in the adapter (Chirko: 38), the shelf receiving an end of the running tool (Chirko: 94) when the running tool is coupled to the adapter (Chirko: Fig. 1).
Allowable Subject Matter
Claims 18-20 are allowed over the prior art of record.
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Kauffmann does not teach the claimed face of the slip hanger because the contended groove (130g) is formed on an inner diameter of the slip bowl (130), the examiner respectfully disagrees.  Kauffmann shows a slip hanger assembly (129) having a slip bowl (130) and a plurality of slips (131) attached to the slip bowl, wherein the plurality of slips has an outside tapered sliding surface (131s) that is adapted to allow the plurality of slips to slide down and into place against a casing (110) along a corresponding inside tapered sliding surface (130s) on the slip bowl.  Kauffmann further shows the slip bowl having an outer slot or groove (130g) at an upper end thereof that is adapted to receive a tab (137t), wherein each shear pin (134) is adapted to be inserted into a corresponding hole (137h) in the tab and an end portion (134e) is adapted to be received by a corresponding groove or pocket (130p) in the slip bowl.  Thus, Kauffmann teaches wherein the slip hanger assembly has a receptacle formed in an outer face of the slip bowl (Fig. 2A, 2B & 3).  Therefore, Kauffmann meets the claim language.
In response to applicant's argument that Kauffmann does not teach wherein the one or more engagement members extend into the mechanical receptacle to secure the slip hanger to the adapter to aid in retrieval of the slip hanger, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that Kauffmann does not teach wherein the running tool is configured to couple to the adapter, move the adapter toward the slip hanger, facilitate coupling of the adapter to the slip hanger, and to disengage from the adapter, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679